Citation Nr: 0709291	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  06-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for PTSD.  

The record also reflects that a March 2004 rating decision, 
in pertinent part, denied service connection for 
hypertension, a kidney condition, and vision problems.  The 
veteran expressed disagreement with these denials of service 
connection.  A statement of the case (SOC) was issued to the 
veteran in July 2004, and he was provided with notice of the 
need to submit a timely Form 9 (substantive appeal) in order 
to perfect his appeal.  

The veteran has not submitted a substantive appeal in regard 
to the issues of entitlement to service connection for 
hypertension, a kidney condition, or vision problems, and 
these issues have not been certified as being on appeal.  
Therefore, these issues are not in appellate status.  
38 C.F.R. § 20.200 (2006) (appeal consists of a timely filed 
notice of disagreement and, after issuance of a statement of 
the case, a substantive appeal).   

In an August 2006 Form 9, the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  In light of the favorable decision below, the 
Board finds that remand for a hearing or other development 
regarding the claim is not necessary.  


FINDING OF FACT

The veteran engaged in combat and has a current diagnosis of 
PTSD related to a combat stressor that occurred in service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
for PTSD, further notice or assistance is unnecessary to aid 
the veteran in substantiating his claim.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records are negative for any psychiatric 
complaints or diagnoses.  The veteran filed his claim for 
service connection for PTSD in April 2005, and submitted a 
stressor statement in which he described numerous stressors, 
including being under attack at the Cu Chi base camp in 
February 1969, seeing burnt bodies of a pilot and co-pilot 
following a helicopter crash, and seeing numerous wounded and 
dead soldiers.  

VA treatment records from July 2002 to November 2005 reflect 
ongoing diagnoses of and treatment for PTSD.  At treatment in 
January 2005, the veteran complained of depressed mood with 
occasional suicidal ideation, but no plan or intent.  He 
described disrupted sleep, memory disturbance, and some 
nightmares about Vietnam.  The veteran described his social, 
military, and developmental history.  The impression was that 
the veteran met the DSM-IV criteria for major depression and 
PTSD, and the Axis I diagnosis was PTSD, major depressive 
disorder, moderate.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  

In an August 2005 letter, a social worker at the Vet Center 
wrote that she had first seen the veteran in November 2004, 
following referral from his primary care physician.  The 
veteran described his pre-military history of growing up in 
Maine, working on a local farm, and attending school.  In 
describing his military history, the veteran reported that he 
was stationed with the 725th Maintenance Battalion at the 25th 
Infantry Division in Cu Chi Vietnam.  The veteran described 
in-service stressors including witnessing a Chinook 
helicopter hit and seeing the remains of 2 crewmembers 
splattered all over the inside of the helicopter, which he 
was in charge of washing down, seeing a Navy helicopter 
explode in flames and watching the 2 crewmembers attempt to 
escape to no avail, hearing the screams of Viet Cong soldiers 
before they perished in a fire mission, and incoming rocket 
and mortar fire on a nearly daily basis.  

Following service, the veteran reported working at several 
jobs, and also stated that he and his wife had two daughters, 
but that he had little interest or time for them because he 
was consumed by anger and resentment and that he used alcohol 
as a means to avoid his angry feelings about Vietnam. 

On clinical assessment, the veteran was angry about his 
Vietnam experiences, described nightmares, a recurring dream, 
sleep disturbance, decreased concentration, 
distressing/intrusive memories of Vietnam, exaggerated 
startle response, agitation and preoccupation about the war 
in Iraq, and anger about the lack of respect he had received 
as a Vietnam veteran.  The social worker noted that she had 
met with the veteran for a minimum of five hours prior to 
rendering a diagnosis of PTSD, and gave a detailed 
description of her findings regarding each of the criteria 
for a diagnosis of PTSD.  She specifically noted that the 
veteran had been exposed to a traumatic event, which was 
persistently reexperienced, and that there was persistent 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness, and persistent symptoms of 
increased arousal not present before the trauma.  The Axis I 
diagnosis was PTSD, chronic, moderate.  On Axis IV, regarding 
psychosocial and environmental problems, the social worker 
noted exposure to war and exposure to Agent Orange.  

The veteran was afforded a VA examination in November 2005.  
He described a number of stressors, however, the examiner 
noted that the only stressor which had been confirmed, and 
upon which any diagnosis of PTSD must be based, was that the 
veteran was assigned to the 25th Infantry Division at Cu Chi 
Vietnam and that in February 1969 Cu Chi received rocket, 
mortar, and sapper attacks.  The veteran reported that he was 
face down in the dirt and scared for his life and the lives 
of others.  He did not claim that he proceeded to the 
perimeter or fired a shot. 

The examiner noted that the veteran had been diagnosed with 
PTSD at both the Vet Center and the Portland VA Clinic, and 
continued to receive treatment at both locations.  The 
veteran reported that he was stationed at Cu Chi in Vietnam, 
where he worked in air maintenance and aircraft repair, and 
described several jobs he held following separation from 
service.    

The veteran arrived on time for examination, and socialized 
in the waiting room.  He was animated, conversational, 
spontaneous, and social throughout the evaluation, and 
displayed no evidence of depression or other mental or 
emotional problems.  On Foa PSTD scale the veteran had 
symptoms of reexperiencing and arousal, but not avoidance.  
However, after the examiner described symptoms of avoidance, 
the veteran "switched gears" and claimed several symptoms 
of avoidance.  The examiner noted that he became suspicious 
as there were a number of inconsistencies in the veteran's 
self-reported behaviors and his overt behaviors belied what 
he was saying.  

The examiner then reported that the MMPI-2 and the MCMI-3 
confirmed his suspicions, as both profiles were highly 
invalid, with the veteran claiming symptoms of all mental 
disorders, including psychosis.  The examiner opined that the 
veteran was faking PTSD and depressive symptoms, and had no 
mental disorder or illness.  The Axis I diagnosis was no 
mental illness or disorder.  On Axis IV the examiner noted 
that the veteran described several stressors, including an 
automobile accident, a hurricane, assaults by family members 
and a stranger, several military stressors, and pneumonia.  
The examiner noted that the veteran did not describe a 
serious myocardial infarction as a stressor, however, the 
examiner felt that this was probably his most severe 
stressor.  On Axis V, the examiner assigned a global 
assessment of functioning (GAF) score of 85, indicating 
absent or faked symptoms.  

VA treatment records from November 2005 to October 2006 
reflect ongoing diagnoses of and treatment for PTSD.  At 
treatment in April 2006 the veteran was quite upset about the 
denial of his service connection claim, and asked his 
psychiatrist to write a letter in support of his claim, which 
she indicated she would do, as she believed the veteran met 
the DSM-IV criteria for PTSD.  

In a June 2006 letter, the veteran's psychiatrist from the 
Portland VA Clinic wrote that it was her opinion that the 
veteran had PTSD, with several moderate symptoms and a few 
more mild symptoms.  She reported that he currently had 
nightmares and anxiety, and was thrashing around in his bed 
so much that his wife could no longer sleep next to him.  He 
avoided war-related activities, and described as particularly 
traumatic the Vietnamese penetration of the Cu Chi base camp 
where he was stationed with the 25th Infantry Division.  

The veteran in this case has a current diagnosis of PTSD, as 
reflected in VA treatment reports.  The Board acknowledges 
that the November 2005 VA examination included a finding of 
no mental illness or disorder.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

Despite the conflicting diagnoses regarding the presence of 
current PTSD, the VA psychiatrist and Vet Center social 
worker both thoroughly reviewed the veteran's history and 
examined the veteran prior to rendering their diagnoses.  The 
August 2005 letter from the VA social worker specifically 
considered the diagnostic criteria required for a diagnosis 
of PTSD according to DSM-IV and concluded that the veteran 
satisfied these criteria.  Most recently, as reflected in the 
April 2006 treatment note regarding the June 2006 letter, the 
veteran's psychiatrist also concluded that the veteran met 
the DSM-IV criteria for a diagnosis of PTSD.  Thus, resolving 
all doubt in favor of the veteran, the Board finds that the 
criterion of a current diagnosis of PTSD is met.  

The second element of the service connection claim is 
satisfied as the VA treatment records consistently attribute 
the veteran's PTSD to his reported stressor of attacks on Cu 
Chi where he was stationed in Vietnam.  Even the November 
2005 VA examination report, which did not diagnose PTSD, did 
acknowledge that, although the veteran had reported a number 
of stressors, the only stressor which had been confirmed and 
upon which any diagnosis of PTSD must be based was rocket, 
mortar, and sapper attack on Cu Chi.  

In regard to credible supporting evidence that the claimed 
in-service stressor occurred, the veteran has claimed that he 
was involved in combat in Vietnam; however, neither his Form 
DD 214 nor his service personnel records confirm 
participation in combat.  These records do, however, indicate 
that the veteran was assigned to the 725th Maintenance 
Battalion of the 25th Infantry Division from June 1968 to May 
1969.  

The Vietnam Order of Battle verifies that the 25th Infantry 
Division was headquartered in Cu Chi from March 1966 to 
December 1970 and that its primary operations were in that 
area following the Tet offensive until the spring of 1970.  
Shelby L. Stanton, THE VIETNAM ORDER OF BATTLE 81 (2003).  

Several internet news articles submitted by the veteran 
verify that Cu Chi was attacked in February 1969.  These 
reports are consistent with the veteran's description of the 
stressor of incoming rocket and mortar fire.  Therefore, the 
news articles, together with the Order of Battle, and the 
veteran's service personnel records, provide evidence that 
the veteran's unit received enemy fire.  The veteran is thus 
deemed to have engaged in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  

Therefore, because the veteran's PTSD has been linked by 
medical evidence to a stressor which is consistent with 
combat, his lay testimony establishes the occurrence of the 
stressor, satisfying the third element of the successful 
service connection claim.  38 C.F.R. § 3.304(f)(1).  

Resolving all doubt in the veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted.   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


